DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/10/2021.

Elected Species


    PNG
    media_image1.png
    244
    652
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species. The expanded search did not result in prior art reading on applicants’ invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance the device of claim 1; the compound of claim 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Mori (US 2006/0081840) teaches organic light emitting device of the present invention is an organic light emitting device, wherein the organic light emitting device has multiple light emitting units containing at least one light emitting layer between an anode and a cathode facing each other, the light emitting units being individually separated by a charge generating layer, and the charge generating layer and/or an organic layer containing a charge injection transporting material disposed adjacent to the charge generating layer contains a reactive organic compound and/or a reaction product thereof (paragraph 190). The reducing portion or the proton accepting portion of the reactive organic compound contains at least one kind of compound selected from the group consisting of a boron compound, a silicon compound, a nitrogen compound, a phosphorus compound, a sulfur compound, a selenium compound, a tellurium compound, a cyclic hydrocarbon compound, a nitrogen-containing cyclic compound, a sulfur-containing cyclic compound, a selenium-containing cyclic compound, a tellurium-containing cyclic compound, and a condensed polycyclic compound thereof since a reaction between the reactive organic compound and the charge injection transporting material easily occurs so as to improve a charge injection property (paragraph 31). There may be a laminate or a mixed layer of an arylamine 
The office notes that Moria teaches an organic light emitting device having multiple light emitting units containing at least one light emitting layer between an anode and a cathode facing each other, the light emitting units being individually separated by a charge generating layer. The charge generating layer can contain a boron compound and a metal halide but not a single compound material with a boron atom bonded to a metal halide as required by independent claims 1 and 11.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786